—Order, *24Supreme Court, New York County (Sherry Klein Heitler, J.), entered September 3, 2002, which denied the motion of plaintiffs Centereach Realty, LLC and Legion Insurance Company for summary judgment, granted the cross motion of defendant Essex Insurance Company for summary judgment declaring that it is not obligated under the subject policy of insurance to defend and/or indemnify plaintiffs in the underlying personal injury action, and otherwise dismissing the complaint, unanimously affirmed, with costs.
The policy issued by Essex plainly states that it does not provide coverage for injuries to employees of its named insured, Grandview Contracting Corp. Inasmuch as the underlying lawsuit against Essex’s additional insured, Centereach Realty, is brought by an employee of Grandview to recover for personal injuries allegedly sustained in the course of his employment, Essex is not obligated to provide a defense and/or indemnification to Centereach.
Nor did Essex fail to provide a timely disclaimer to Centereach in accordance with the requirement of Insurance Law § 3420 (d). Although the initial tender of coverage to Grand-view was not directly addressed to Essex, Essex responded within seven days after it received the letter, advising that the policy did not provide coverage. Centereach received a copy of the disclaimer letter, which contained language specifically indicating that it would not be provided coverage. Concur— Andrias, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.